Exceptions overruled. This is an action of tort to recover damages for personal injuries alleged to have been sustained by the minor plaintiff, Robert, on May 24, 1957, in the defendant’s nursery. At the time of the accident Robert was four years and four months old. He was found “lying beside the slide.” It was described as “a regular slide that one usually finds in playgrounds.” We have examined the record and are satisfied that the evidence was insufficient to remove the cause of the accident from conjecture. The evidence was also insufficient to prove that supervision or lack of supervision by the defendant was the proximate cause of Robert’s injury. The instant case is clearly distinguishable from Sullivan v. Hamacher, 339 Mass. 190, and others cited by the plaintiff. There was no error in the direction of a verdict for the defendant.